Citation Nr: 0519064	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-29 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for nonunion of a fractured 
right navicular with secondary traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1961 until August 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record establishes 
that nonunion of a right carpo-navicular fracture pre-existed 
service.

2.  There has been no demonstration by competent clinical 
evidence of record that disability due to pre-existing 
nonunion of a right carpo-navicular fracture was permanently 
worsened by active service.


CONCLUSION OF LAW

Nonunion of a fractured right navicular with secondary 
traumatic arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in June 2002 and February 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to the issuance 
of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims file also 
includes a lay statement dated in March 2003, as well as the 
veteran's own statements in support of his claim.  A 
transcript of the veteran's April 2005 hearing before the 
undersigned is of record.

While the record does not include post-service treatment 
reports, efforts were undertaken by the RO to obtain 
documents from Howard Community Hospital.  However, a 
negative response was received.  Additionally, three records 
requests were sent to Dukes Memorial Hospital, without any 
response.  The veteran was apprised of the negative search 
results in an August 2004 supplemental statement of the case.  
Therefore, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  It 
is not felt that additional efforts are required under the 
VCAA.  Indeed, it appears further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the veteran noted at 
his April 2005 hearing before the undersigned that he had 
received treatment at the VA Medical Center in Marion.  While 
such records are not associated with the claims file, 
additional development to obtain them would serve no useful 
purpose here.  See Soyini, 1 Vet. App. 540, 546.  Indeed, as 
will be discussed below, an allowance of the benefits sought 
on appeal is dependent upon a finding of in-service 
aggravation of a preexisting right navicular injury.  The 
Board finds that the evidence of record, in particular the 
service medical records, are adequate to adjudicate this 
appeal and their absence does not prejudice the veteran. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Relevant law and regulation

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness

In determining entitlement to service connection, it is 
important to note that a veteran is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption 
can be rebutted by clear and unmistakable evidence that such 
a disability existed prior to service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111.  For a preexisting 
injury or disease to have been aggravated by active military, 
naval or air service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

Evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in- 
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

Factual background

The veteran's September 1961 enlistment examination showed no 
abnormality of the upper extremities.  

In a service medical record dated in June 1963, it was 
reported as medical history that the veteran reported to an 
orthopedic clinic in May 1963 with complaints of pain and 
limitation of motion of the right wrist.  He gave a history 
of sustaining an injury to the right wrist approximately two 
years earlier, prior to his entry into service.  It was 
indicated that he had worn a leather support on his right 
hand during high school athletics.  The veteran reported that 
for the past several months, while performing physical 
exercise, the pain had occurred localized to the radial 
aspect of the right wrist.  Physical examination revealed the 
veteran had a marked loss of dorsiflexion of the right wrist.  
He also had a loss of volar flexion.  X-rays revealed 
nonunion of the right carpo-navicular.  Permanent limitation 
of duty to prevent him from performing any duty requiring 
physical exertion of the upper extremity, was recommended.  
It was further indicated that if this was not feasible, that 
consideration should be given to separating the veteran from 
the Naval service.

The June 1963 Board of Medical Survey report diagnosed the 
veteran with a fracture of the right navicular with secondary 
traumatic arthritis.  The Board recommended the veteran's 
separation from service for a condition that preexisted and 
was not aggravated by service.  The veteran agreed with that 
recommendation and he was subsequently discharged in August 
1963. 

In April 2005, the veteran offered testimony at a hearing 
before the undersigned.  He stated that he had injured his 
right hand on multiple occasions prior to service.  
(Transcript "T," at 3.)  For example, he had jammed the 
hand several times while playing volleyball.  He also had 
dislocated the joint of the third finger, right hand, while 
playing football.  The veteran then stated that he again 
injured the right hand while playing volleyball in service.  
(T. at 5).  He stated that, prior to the in-service injury, 
he was able to perform his duties in the military.  (T. at 
6.)  He denied any hand problems during basic training.  (T. 
at 8.)  
 
Analysis

The veteran is claiming entitlement to service connection for 
nonunion of a fractured right navicular with secondary 
traumatic arthritis.  In analyzing a service connection 
claim, the presumption of soundness applies.  Specifically, a 
veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

In the present case, the veteran's enlistment examination was 
negative for any musculoskeletal defects.  As such, the 
presumption of soundness applies.  However, it is rebuttable 
by clear and unmistakable evidence that nonunion of a right 
carpo-navicular fracture existed prior to service and was not 
aggravated by service.  See 38 U.S.C.A. § 1111.  Here, the 
service records contain the veteran's own reports as to a 
pre-service injury to the right hand given in conjunction 
with seeking medical treatment.  Further, the service medical 
records are negative for any demonstration of incurrence of a 
fracture of the right carpo-navicular.  Further, the evidence 
also establishes that the veteran's preexisting right wrist 
condition was not aggravated during active service.

To find in-service aggravation, it must be shown that the 
condition permanently worsened beyond the natural progression 
of the disease or injury.  In this vein, it is noted that 
evidence of an asymptomatic condition at entry into service, 
with an exacerbation of symptoms during service, does not 
necessarily constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  

Here, the service medical records reflect the veteran was 
seen on one occasion in service, in 1963, when he complained 
of right wrist pain while performing physical exercise.  The 
Board finds that this represents no more than an acute 
exacerbation of symptoms which resolved with restriction of 
duty, as the service medical records are thereafter negative 
for any complaint or treatment relative to a right wrist 
disability.  In this regard, the veteran argues that, prior 
to an in-service wrist injury, while playing volleyball, he 
had no problems performing his duties.  He then notes that, 
following such injury, he was deemed unfit for service.  
Therefore, he contends that those two facts, viewed together, 
establish aggravation.  The Board disagrees.  While it may be 
conceded that the veteran's right wrist symptoms had worsened 
when he sought treatment in 1963, it does not necessarily 
follow that chronic/ permanent aggravation was established.  
The service medical records do not reflect that the 
underlying disability underwent an increase in severity.  In 
view of the foregoing, the Board finds that the presumption 
of soundness on entry into service has been rebutted.  

Based on the above, the record fails to establish aggravation 
of a preexisting right wrist disability due to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for nonunion of a fractured right 
navicular with secondary traumatic arthritis is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


